IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

NICHOLAS JOSHUA GEE,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5629

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 14, 2016.

An appeal from an order of the Circuit Court for Duval County.
Angela Cox, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant; Nicholas Joshua Gee, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, KELSEY, and JAY, JJ., CONCUR.